By the Court :
The declaration charges that the defendant was a justice of the peace — that as such he issued a warrant against William Bobbins, *13son of the plaintiff, for an alleged violation of the act for the prevention of certain immoral practices. That the said William had been previously fined for the same offense — that the defendant with a knowledge of that fact unlawfully fined him a second time, and caused him to be imprisoned, whereby the plaintiff lost the benefit of his labor. In support of the motion it is contended, that these facts have not been proved. The only averment tending to subject the defendant to his action is his knowledge that the party accused had been previously fined for the same offense. The declaration does not state the manner in which the defendant acquired that knowledge, but it appears from the testimony, that it was by a verbal message, sent by Justice Cook, which message the defendant "very properly refused to receive as evidence. It was the duty of the accused, if he wished to avail himself of that defense, to do it by a certified transcript from the docket of the justice who had imposed his fine. Parol evidence of the fact was inadmissible. If the suit had been brought in a court of record, and the defendant had plead a former conviction in bar, he could not have sustained that plea by parol testimony, but must have produced the record of the conviction. *Although the pleadings before the justice are ore terms, the rules of evidence are the same as in courts of record, and the defendant, acting as a judicial officer, was bound to require the best evidence in the power of the party, and to reject that which was inferior. The plaintiff not having shown that such evidence was produced, has failed to prove the only fact on which he could hope to sustain his action — we therefore advise him to submit to a nonsuit.
Judgment of nonsuit.†

Note BY THE Editor. — Justices’ Records, see ii, 180; y. 545; ix. 131-xiv. 91. ’